DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Amendment
The ‘Amendment’, filed on 08 December 2020, has been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
	Claims 8-15, 18, 22, 24-32 and 34-36 are canceled.
	Claims 1-3 and 5-7 are amended.
	Claims 37-39 are added and are deemed to be directed to elected Group I (drawn to a recombinant yeast host cell).
	Claims 20, 21, 23, 33, and 39 remain withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b) as being drawn to a non-elected invention and species, there being no allowable generic or linking claim.  Previously withdrawn claim 19 has been rejoined based upon further consideration and search.  Further, it should be recognized that new claim 39 is Preliminary Amendment and Response to Restriction Requirement’, filed on 30 March 2020, was treated as an election without traverse.
	Accordingly, claims herein under examination are claims 1-7, 16, 17, 19, 37, and 38 along with the nucleic acid molecule coding for a first heterologous protein that comprises the glucoamylase having the amino acid sequence set forth as SEQ ID NO: 4 for ‘Species Election II – Heterologous Nucleic Acid Molecule along with the Corresponding “SEQ ID NO:”’.

Allowable Subject Matter
Allowable If Rewritten In Independent Form
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Objection to Claim, Typographical Error
	The ‘Amendment’ (pages 7-8), filed on 08 December 2020, submits claim 3 has been amended to correct for the minor typographical error.  In view of the amendment to the claim, this objection is hereby withdrawn.

Response to Claim Rejections - 35 U.S.C. § 112(a), Lack of Written Description – Heterologous Protein comprising at least one Amino Acid Substitution which maintains or Increases the Robustness of the Recombinant Yeast Host Cell at a High Temperature
The ‘Amendment’, filed on 08 December 2020: 1) amends the claims to delete the recitation “which maintains or increases the robustness of the recombinant yeast host cell at a high temperature”; 2) amends the claims to recite “the first heterologous protein is a glucoamylase which comprises an amino acid sequence having at least 70% identity to the amino acid sequence of SEQ ID NO: 1 and has an amino acid substitution at one or more positions 8, 12, 

Response to ‘Claim Rejections - 35 U.S.C. § 112(b), Vague and Indefinite’ and ‘Claim Rejections - 35 U.S.C. § 112(b), Lack of Antecedent Basis’
The ‘Amendment’ (pages 9-11), filed on 08 December 2020, alleges/argues: 1) the claims are amended to no longer recite the expression “which maintains or increases the robustness of the recombinant yeast host cell at a high temperature” or the terms “robustness”, “high temperature”, “partial anaerobic conditions”, “partial aerobic conditions”, or “native” and “heterologous” in conjunction with one another; 2) claims 8-11 have been canceled; and 3) the dependency of claim 3 is amended to further limit claim 2 thereby no deficiency in claims 3 and 4 with respect to antecedent basis for “the second promoter” is present.  In view of the amendments to the claims, the allegations/arguments are found persuasive and, thus, these rejections are hereby withdrawn.

Claim Rejections - 35 U.S.C. § 112(a)
Lack of Written Description – Glucoamylase Having At Least 70% Identity to SEQ ID NO: 1 And Has An Amino Acid Substitution At One Or More Of Positions 8, 12, 40, 101, 277, and 487 of SEQ ID NO: 1
Claims 1-11, 16, 17, 37, and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.
The amended claims are directed to a recombinant yeast host cell and encompasses those that comprise a nucleic acid molecule coding for the protein glucoamlyase which comprises an amino acid sequence having at least 70% identity to SEQ ID NO: 1 and has amino acid substitutions at one or more positions 8, 12, 40, 101, 277 and 487 of SEQ ID NO: 1.  The originally filed disclosure provides the following with respect to “at least one amino acid substitution” in the heterologous protein:
“As indicated above, the heterologous protein is purposefully modified from its native amino acid sequence to introduce at least one amino acid substitution (when compared to the native protein) and such amino acid substitution maintains or increases the robustness of the yeast strain expressing the modified heterologous protein (when compared to the robustness of a corresponding yeast strain expressing the native non-modified protein).” (page 19, lines 14-18)

“The heterologous protein can also be modified to introduce additional substitutions when compared to the native protein and maintains or increases the robustness of the recombinant yeast cell. Such additional substitutions do not necessarily result in an additional glycosylation site and can be introduced for their ability to maintain or increase the robustness of the recombinant yeast cell. One or more substitutions can be made to the native protein to maintain or increase to robustness of recombinant yeast expressing the first heterologous protein.” (page 21, line 30 to page 22, line 2)

Saccharomycoposis fibuligera comprising the amino acid sequence of SEQ ID NO: 1 having an amino acid substitution at one or more positions 8, 12, 40, 101, 277, and 487 therein which retains/maintains glucoamylase activity/functionality (page 2, line 20 to page 3, line 30; page 6, line 21 to page 7, line 2; page 7, line 15 to page 10, line 16; page 21, lines 3-29; page 40, line 15 to page 48, line 20; Tables A, B; and Figures 4, 7, and 8-13).  However, beyond the wild-type glucoamylase of Saccharomycoposis fibuligera comprising the amino acid sequence of SEQ ID NO: 1 having these amino acid substitutions, absent from the originally filed disclosure is written description for the vast number of heterologous proteins having 70% identity to the amino acid sequence of SEQ ID NO: 1 while also having an amino acid substitution at one or more positions 8, 12, 40, 101, 277, and 487 therein that are capable of retaining/maintaining glucoamylase activity/functionality, as encompassed by the amended claim language.  It should be recognized that the originally filed disclosure indicates SEQ ID NO: 1 is 515 amino acids in length (see ‘Sequence Listing’, filed on 02 March 2018) and, thus, under a broadest reasonable interpretation of the claims the “at minimum” amino acid sequence encompassed by the recitation “having 70% identity” is one that is 361 amino acids long having no specific demarcation to SEQ ID NO: 1 (e.g., every other amino acid is deleted/substituted; deletion/substitution of 154 consecutive amino acids at any location, etc.).  While Applicant could assert that they were in possession of the broadly encompassing number of heterologous proteins that have at least 70% identity to SEQ ID NO: 1 and have amino acid substitutions at one or more positions 8, 12, 40, 101, 277, and 487 therein which results in a protein that retains/maintains the activity/functionality of glucoamylase because computational predictive tools are available to ascertain the effect of PTO-892’, mailed on 08 July 2020) demonstrates amino acid substitutions are highly context-dependent, have few correlations with physio-chemical similarities, and are not predictable from their occurrence in natural sequences (Abstract; page 7, paragraph bridging left and right columns; paragraph bridging pages 7-8 to page 7, paragraph bridging left and right columns).  Subsequently to Meinhardt et al., Miller et al. (Computational predictors fail to identify amino acid substitution effects at rheostat positions. 30 January 2017. Scientific Reports. Vol. 7, No. 41329, pages 1-13; see ‘PTO-892’, mailed on 08 July 2020) comparatively evaluated the performance of 16 widely-utilized computational predictive methods for experimentally-evaluated amino acid substitutions where the predictions were inconsistent with actual function (Abstract; page 1, 1st full paragraph to page 3, 2nd full paragraph; paragraph bridging pages 6 & 7 to page 9, 1st full paragraph to page 11, 1st full paragraph).   Based on the originally filed disclosure and the perspective of a person of ordinary skill in the art, one would not know which nucleic acid molecules coding for the protein glucoamlyase which comprises an amino acid sequence having at least 70% identity to SEQ ID NO: 1 and has amino acid substitutions at one or more positions 8, 12, 40, 101, 277 and 487 of SEQ ID NO: 1 that are capable of retaining/maintaining glucoamylase activity/functionality, as encompassed by the amended claims, beyond the nucleic acid molecule coding for wild-type glucoamylase of Saccharomycoposis fibuligera comprising the amino acid sequence of SEQ ID NO: 1 having an via predictive amino acid alteration models (e.g., substitution) is insufficient; the isolation and characterization are further required.  Therefore, one in the art would require further information as to the amino acid alterations (e.g., amino acid substitutions) in heterologous proteins having at least 70% identity to SEQ ID NO: 1 and has amino acid substitutions at one or more positions 8, 12, 40, 101, 277 and 487 of SEQ ID NO: 1 that are capable of retaining/maintaining glucoamylase activity/functionality in order to distinguish over heterologous proteins that are incapable of such claimed function, as encompassed by the amended claims. 
Absent is from the originally filed disclosure is written description for the genus of heterologous proteins having 70% identity to the amino acid sequence of SEQ ID NO: 1 while also having an amino acid substitution at one or more positions 8, 12, 40, 101, 277, and 487 therein that are capable of retaining/maintaining glucoamylase activity/functionality, beyond the wild-type glucoamylase of Saccharomycoposis fibuligera comprising the amino acid sequence of SEQ ID NO: 1 having an amino acid substitution at one or more positions 8, 12, 40, 101, 277, and 487 therein which retains/maintains glucoamylase activity/functionality, as encompassed by the amended claims.  The prior art does not appear to resolve the deficiencies of the instant specification.  Therefore, neither the instant specification nor the prior art appears to satisfy the written description requirement, by describing a representative set of embodiments or species to support the amended claim limitations.


Lack of Written Description – Functional Fragment
Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amended claims are directed to a recombinant yeast host cell and encompasses those that comprise a nucleic acid molecule coding for the protein glucoamlyase which comprises a functional fragment wherein said functional fragment has glucoamylase activity.  However, absent from the originally filed disclosure is written description for the vast number of functional fragments that have glucoamylase activity, as encompassed by the amended claim language.  A review of the entirety of the originally filed disclosure fails to reveal a definition for “functional fragment” and, therefore, under a broadest reasonable interpretation of the claims the a “functional fragment”, per se, encompasses anything smaller than that found in SEQ ID NO: 2, of SEQ ID NO: 2, SEQ ID NO: 3 or SEQ ID NO: 4.  Also see below ‘Claim Rejections – 35 U.S.C. § 112(d), Failing to Further Limit/Failing to Include All the Limitations of the Claim Upon which it Depends’.  Thus, one in the art would require further information as to the “representative set” of fragments 
It has been well known that minor structural differences even among structurally related compounds can result in substantially different biology, expression and activities.  Based on the originally filed disclosure one of skill in the art would not know which fragments (e.g., of SEQ ID NO: 4) are considered to be functional and have glucoamylase activity, as encompassed by the instant claims.  Mere idea of function is insufficient for written description; isolation and characterization at a minimum are required.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the genus of fragments (e.g., of SEQ ID NO: 4) that are considered to be functional and have glucoamylase activity and, therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF's were found unpatentable due 
Absent is written description for the genus of fragments (e.g., of SEQ ID NO: 4) that are considered to be functional and have glucoamylase activity.  The prior art does not appear to resolve the deficiencies of the instant specification.  Therefore, neither the instant specification nor the prior art appears to satisfy the written description requirement, by describing a representative set of embodiments or species to support the instant claim limitations.
Accordingly, absent is adequate written description of the breath of the invention claimed and, thus, it appears that Applicant was not in possession of the claimed invention at the time the application was filed.

Claim Rejections - 35 U.S.C. § 112(b)
Claims 1-7, 16, 17, 37, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

Vague and Indefinite
	Amended claims 1-7, 16, 17, and 37 along with new claim 38 recite the limitation “an amino acid sequence having at least 70% identity to the amino acid sequence of SEQ ID NO: 1 and has an amino acid substitution at one or more positions 8, 12, 40, 101, 277 and 487 of SEQ ID NO: 1” which is considered vague and indefinite.  First, it is unclear whether the recited amino 
	Amended claims 5-7 recite the limitation “wherein the amino acid substitution in the first heterologous protein comprises a putative glycosylation site” which is considered vague and indefinite.  Contextually, the intended limitation is unclear as to intended scope encompassed by the above language, wherein one interpretation is that the amino acid substitution is to be a putative glycosylation site (e.g., substitution that results in a putative glycosylation site in the first heterologous).  Alternatively, the amino acid substitution is to be in the first heterologous protein at a putative glycosylation site, which implies the presence of a putative glycosylation site in the first heterologous protein however, none is currently recited.  Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.


Claim Rejections - 35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. - Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Failing to Further Limit/Failing to Include All the Limitations of the Claim Upon which it Depends
Claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  New claim 38 recites the limitation “or is a functional fragment of SEQ ID NO: 2, SEQ ID NO: 3 or SEQ ID NO: 4 wherein said functional fragment has glucoamylase activity”.  It is unclear as to whether or not the “functional fragment” of SEQ ID NO: 2, SEQ ID NO: 3 or SEQ ID NO: 4 requires any or all of the prior recited required elements found in independent claim 1 (i.e., “the first heterologous protein is glucoamylase which comprises an amino acid sequence having at least 70% identity to the amino acid sequence of SEQ ID NO: 1 and has an amino acid substitution at one or more positions 8, 12, 40, 101, 277 and 487 of SEQ ID NO: 1”).  A “functional fragment”, per se, can be reasonably considered to encompass anything smaller than that found in SEQ ID NO: 2, SEQ ID NO: 3 or SEQ ID NO: 4.  Also see above ‘Claim Rejections – 35 U.S.C. § 112(a), Lack of Written Description – Functional Fragments’.  Applicant may cancel the claim, amend the claim 

Claim Rejections - 35 U.S.C. § 102
WO 2011/153516
Amended claims 1-3, 5-7, 16, 17, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/153516 (see ‘Information Disclosure Statement’, filed on 02 March 2018; herein “WO ‘516”).
Allegations/Arguments
The ‘Amendment’, filed on 08 December 2020, amends the claims and alleges/argues on pages 11-13: 1) WO ‘516 fails to disclose or suggest the a recombinant yeast host cell comprising, inter alia, a heterologous nucleic acid molecule that encodes the recited heterologous glucoamylase protein which comprises an amino acid sequence having at least 70% identity to the amino acid sequence of SEQ ID NO: 1 and has an amino acid substitution at one or more positions 8, 12, 40, 101, 277, and 487 of SEQ ID NO: 1; 2) WO ‘516 fails to specifically teach substitution of the amino acids at one or more of amino acid positions 8, 12, 40, 101, 277, and 487 of SEQ ID NO: 1.  
Response to Allegations/Arguments
The allegations/arguments have been fully considered but are found unpersuasive for the reasons discussed below.
The amended claims are directed to a recombinant yeast host cell and encompasses those that comprise a nucleic acid molecule coding for the protein glucoamlyase which comprises an Claim Rejections – 35 U.S.C. § 112(b), Vague and Indefinite’.  It should be recognized that the originally filed disclosure indicates SEQ ID NO: 1 is 515 amino acids in length (see ‘Sequence Listing’, filed on 02 March 2018).  WO ‘516 discloses recombinant thermotolerant yeast cells expressing a heterologous glucoamylase, wherein glucoamylase CAC83969 has 100% identity with SEQ ID NO: 1.  Further, WO ‘516 provides for the disclosed nucleic acids encoding polypeptides to encompass those that are at least 70% identical to CAC83969, wherein WO ‘516 states:
“Suitable nucleic acid sequences or fragments thereof (isolated polynucleotides of the present invention) encode polypeptides that are at least about 70% to 75% identical to the amino acid sequences reported herein, at least about 80%, 85%, or 90% identical to the amino acid sequences reported herein, or at least about 95%, 96%, 97%, 98%, 99%, or 100% identical to the amino acid sequences reported herein. Suitable nucleic acid fragments are at least about 70%, 75%, or 80% identical to the nucleic acid sequences reported herein, at least about 80%, 85%, or 90% identical to the nucleic acid sequences reported herein, or at least about 95%, 96%, 97%, 98%, 99%, or 100% identical to the nucleic acid sequences reported herein. Suitable nucleic acid fragments not only have the above identities/similarities but typically encode a polypeptide having at least 50 amino acids, at least 100 amino acids, at least 150 amino acids, at least 200 amino acids, or at least 250 amino acids.” (Paragraph [0167])

The present invention also encompasses an isolated polynucleotide comprising a nucleic acid that is at least about 70%, 75%, or 80% identical, at least about 90% to about 95% identical, or at least about 96%, 97%, 98%, 99% or 100% identical to a nucleic acid encoding an endoglucanase, glucosidase, cellobiohydrolase, xylanase, glucanase, xylosidase, xylan esterase, arabinofuranosidase, galactosidase, cellobiose phosphoryiase, cellodextrin phosphoryiase, mannanase, mannosidase, xyloglucanase, endoxylanase, glucuronidase, acetylxylanesterase, arabinofuranohydrolase, swollenin, glucuronyl esterase, expansin, pectinase, feruoyl esterase, alpha-amylase, beta-amylase, glucoamylase, pullulanase, isopullulanase, alpha-glucosidase, beta-glucosidase, galactosidase, arabinase, arabinoxylanase, arabinosidase, arabinofuranosidase, arabinoxylanase, arabinosidase, and arabinofuranosidase, arabinose isomerase, ribulose-5-phosphate 4-epimerase, xylose isomerase, xylulokinase, xylose reductase, xylose dehydrogenase, xylitol dehydrogenase, xylonate dehydratase, xylose transketolase, and/or xylose transaldolase disclosed herein.” (Paragraph [0256])


Accordingly, the allegations/arguments are found in the ‘Amendment’ (pages 11-13), filed on 08 December 2020, are deemed unpersuasive.

WO ‘516 discloses recombinant yeast host cells (Abstract).
Regarding claims 1-3 and 37, WO ‘516 discloses recombinant thermotolerant yeast cells expressing a heterologous glucoamylase (i.e., lytic enzyme and saccharolytic enzyme based upon claim dependency) having amino acid substitutions along with promoters (e.g., tdh1, tpi1, etc.) capable increasing expression in anaerobic conditions (Abstract; Paragraphs [0043], [0108], [0157], [0180], [0220], [0224]-[0227], [0295], [0300], [0302], [0310], [0316], and [0322]).  WO ‘516 provides for the utilization of other promoters (e.g., second promoters) to drive gene expression in host cells (Paragraphs [0295]-[0296]).  The host cells are grown under anaerobic conditions (Paragraph [0101]).  Further, the disclosed glucoamylase CAC83969 of WO ‘516 has 100% identity with SEQ ID NO: 1 of the instant application.
Regarding claims 5-7, WO ‘516 provides the introduction of a putative glycosylation site, such as asparagine residue, at the N-terminal region of the heterologous protein (Paragraph [0186]).
Regarding claims 16 and 17, WO ‘516 provides for the utilization of various yeast host cells, such as Saccharomyces cerevisiae (Paragraphs [0186], [0300], and [0302]).
	Accordingly, WO ‘516 anticipates the instant claims.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636